EXHIBIT 10.6
LA-Z-BOY INCORPORATED
2004 LONG-TERM EQUITY AWARD PLAN
(As of June 13, 2008)
     La-Z-Boy Incorporated, a Michigan corporation (the “Company”), has adopted
this 2004 Long-Term Incentive Equity Award Plan (the “Plan”), for the benefit of
its eligible employees. The Plan is effective as of May 1, 2004.
     The purposes of the Plan are as follows:

  (1)   To provide an additional incentive for selected management and other
Employees to further the growth, development and financial success of the
Company by personally benefiting through the ownership of Company stock and/or
rights which recognize such growth, development and financial success.     (2)  
To enable the Company to obtain and retain the services of Employees considered
essential to the long range success of the Company by offering them an
opportunity to own stock in the Company and/or rights which will reflect the
growth, development and financial success of the Company.

ARTICLE I.
DEFINITIONS
     Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
     1.1. “Administrator” shall mean the Committee, unless the Committee has
delegated its authority to administer the Plan as provided in Section 9.4, in
which events “Administrator” shall refer to such delegated sub-committee.
     1.2. “Award” shall mean, effective prior to June 13, 2008, an Option, a
Restricted Stock award, or a Performance Award that may be awarded or granted
under the Plan (collectively, “Awards”); on and after June 13, 2008, “Award”
shall mean an Option, a Restricted Stock award, a Restricted Stock Unit, or a
Performance Award that may be awarded or granted under the Plan (collectively,
“Awards”).
     1.3. “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder, which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.
     1.4. “Award Limit” shall mean 300,000 shares of Common Stock, as adjusted
pursuant to Section 10.3.
     1.5. “Board” shall mean the Board of Directors of the Company.
     1.6. “Change in Control” shall mean the occurrence of any of the following
events after the date the Plan is first approved by the Company’s shareholders:

  (a)   Any “person” or “group” (as such terms are used with respect to Section
13(d) or 14(d) of the Exchange Act), other than pursuant to a transaction or
agreement approved in advance by the Board, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of voting securities representing
25% or more of the combined voting power of all then outstanding voting
securities of the Company, or obtains the right to acquire such beneficial
ownership (any such person or group an “Acquiring Person”);     (b)   During any
period of 24 consecutive calendar months, the individuals who at the beginning
of such period constituted the Board, and any new members of the Board whose
election by the Board or whose nomination for election by Company shareholders
was approved by a vote of at least two-thirds of the members of the Board who
either were Board members at the beginning of the period or whose election or
nomination to the Board was previously so approved, cease for any reason to
constitute at least a majority of the Board members; or

1



--------------------------------------------------------------------------------



 



  (c)   If, at any time while there is an Acquiring Person, there occurs (x) a
merger or consolidation to which the Company is a party, whether or not the
Company is the surviving or resulting corporation, (y) a reorganization
(including, without limitation, a share exchange) pursuant to which the Company
becomes a subsidiary of another entity, or (z) the sale of all or substantially
all of the assets of the Company, unless such merger, consolidation,
reorganization, or asset sale is approved by a majority of the Board members who
were members of the Board prior to the time the Acquiring Person became such.

     1.7. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     1.8. “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 9.1.
     1.9. “Common Stock” shall mean the common stock of the Company.
     1.10. “Company” shall mean La-Z-Boy Incorporated, a Michigan corporation.
     1.11. “Corporate Transaction” shall mean:

  (a)   The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 25% of the combined voting power of the
Company’s then outstanding securities shall not constitute a Corporate
Transaction; or     (b)   The shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets.

     1.12. “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.
     1.13. “Effective Date” shall mean May 1, 2004.
     1.14. “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation that is a Subsidiary.
     1.15. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     1.16. “Executive Management Employees” shall mean management employees in
the Company’s salary grades H, I, and J but excluding Named Executive Officers.
     1.17. “Fair Market Value” of a share of Common Stock as of a given date
shall be (a) the closing price of a share of Common Stock on the principal
exchange or the Nasdaq Stock Market on which shares of Common Stock are then
trading, if any (or as reported on any composite index which includes such
principal exchange), on such date, or if shares were not traded on such date,
then on the next preceding date on which a trade occurred, or (b) if Common
Stock is not traded on an exchange or the Nasdaq Stock Market, but is quoted on
Nasdaq or a successor quotation system, the average of the closing
representative bid and asked prices for the Common Stock on such date as
reported by Nasdaq or such successor quotation system, or (c) if Common Stock is
not publicly traded on an exchange and not quoted on Nasdaq or a successor
quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith.
     1.18. “Holder” shall mean a person who has been granted or awarded an
Award.

2



--------------------------------------------------------------------------------



 



     1.19. “Key Management Employees” shall mean management employees in the
Company’s salary grades D, E, and F but excluding Named Executive Officers.
     1.20. “Management Participants” shall mean Executive Management Employees,
Key Management Employees, Named Executive Officers, and Senior Management
Employees.
     1.21. “Named Executive Officers” shall mean the Company’s Chief Executive
Officer and other officers named in the Company’s annual proxy statement.
     1.22. “Option” shall mean a stock option granted under Article IV of the
Plan. Any Option granted under the Plan shall be a non-qualified stock option
and not an incentive stock option within the meaning of Section 422 of the Code.
     1.23. “Performance Award” shall mean an award of Common Stock made under
Article VIII of the Plan.
     1.24. “Performance Criteria” shall mean the following business criteria
with respect to the Company, any Subsidiary or any division or operating unit:

  (a)   net income, (b) pre-tax income, (c) operating income or margin, (d) cash
flow, (e) earnings per share, (f) return on equity, (g) return on invested
capital or assets, (h) cost reductions or savings, (i) sales or revenue growth,
(j) appreciation in the fair market value of Common Stock, and (k) earnings
before any one or more of the following items: interest, taxes, depreciation or
amortization each as determined in accordance with generally accepted accounting
principles or subject to such adjustments as may be specified by the Committee
with respect to a Performance Award.

     1.25. “Permanent Disability” shall mean the inability of the Holder to
perform his usual duties as an employee by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve months or more.
     1.26. “Plan” shall mean the 2004 Long-Term Equity Award Plan of La-Z-Boy
Incorporated, as amended and/or restated from time to time.
     1.27. “Restricted Stock” shall mean Common Stock, subject to restrictions
and awarded under Article VII of the Plan.
     1.28. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange
Act, as such Rule may be amended from time to time.
     1.29. “Section 162(m) Participant” shall mean any management Employee
designated by the Administrator as a Management Participant whose compensation
for the fiscal year in which the Employee is so designated or a future fiscal
year may be subject to the limit on deductible compensation imposed by Section
162(m) of the Code. Unless the Administrator shall determine otherwise in regard
to particular Employees whose compensation is unlikely to be subject to such
limit, all Management Participants shall be treated as Section 162(m)
Participants.
     1.30. “Securities Act” shall mean the Securities Act of 1933, as amended.
     1.31. “Senior Management Employees” shall mean management employees in the
Company’s salary grade G but excluding Named Executive Officers.
     1.32. “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
     1.33. “Substitute Award” shall mean an Option granted under this Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a

3



--------------------------------------------------------------------------------



 



Corporate Transaction; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option.
     1.34. “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Permanent Disability or retirement; but excluding (a) terminations where there
is a simultaneous reemployment or continuing employment of a Holder by the
Company or any Subsidiary and (b) at the discretion of the Administrator,
terminations which result in a temporary severance of the employee-employer
relationship. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for good cause, and all questions of
whether a particular leave of absence constitutes a Termination of Employment;
provided that the following reasons are conclusively presumed to constitute
“good cause:” (i) Employee’s conviction of a felony or (ii) Employee’s
(A) willful and continued failure to perform the material duties of his
position, (B) willful and serious fraud against the Company or any Subsidiary,
or (C) material breach of any provision of any agreement with the Company which
has had (or is expected to have) a material adverse effect on the business of
the Company or any Subsidiary. However, “good cause” shall not include any one
or more of the following:

  (i)   bad judgment,     (ii)   ordinary negligence, or     (iii)   any act or
omission that Employee believed in good faith to have been in (or not opposed
to) the interests of the Company (without intent of Employee to gain therefrom,
directly or indirectly, a profit to which he was not legally entitled).

ARTICLE II.
SHARES SUBJECT TO PLAN
     2.1. Shares Subject to Plan.

  (a)   The shares of stock subject to Awards shall be Common Stock, initially
shares of the Company’s Common Stock. Subject to adjustment as provided in
Section 10.3, the aggregate number of such shares which may be issued upon
exercise of such Options or rights or upon any other Awards under the Plan shall
not exceed five million shares, and the aggregate number of shares that may be
issued as Restricted Stock and Performance Awards shall not exceed 3,500,000
shares. The shares of Common Stock issuable upon exercise of such Options or
rights or upon any other Awards will be previously authorized but unissued
shares.     (b)   The maximum number of shares which may be subject to Awards
granted under the Plan to any individual in any fiscal year of the Company shall
not exceed the Award Limit. Where a Performance Award is based on performance
criteria measured over more than one fiscal year, the entire potential
Performance Award shall be included as part of the Award Limit for the first
year of the entire performance cycle.

     2.2. Add-back of Options and Other Awards. If any Option or Performance
Award expires or is canceled without having been fully exercised or paid, the
number of shares subject to such Option or Performance Award but as to which
such Option or Performance Award was not exercised or paid prior to its
expiration or cancellation may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. Furthermore, any shares subject to
Awards which are adjusted pursuant to Section 10.3 and become exercisable with
respect to shares of stock of another corporation shall be considered canceled
and may again be optioned, granted or awarded hereunder, subject to the
limitations of Section 2.1. Shares of Common Stock which are delivered by the
Holder or withheld by the Company upon the exercise or payment of any Award
under the Plan, in payment of the exercise price thereof or tax withholding
thereon, may again be optioned, granted or awarded hereunder, subject to the
limitations of Section 2.1. If any shares of Restricted Stock are surrendered by
the Holder or repurchased by the Company pursuant to

4



--------------------------------------------------------------------------------



 



Section 7.4 or 7.5 hereof, such shares may again be optioned, granted or awarded
hereunder, subject to the limitations of Section 2.1.
ARTICLE III.
GRANTING OF AWARDS
     3.1. Award Agreement.
          (a) Effective for Awards made prior to June 13, 2008, aggregate Awards
for Management Participants, as valued by the Administrator in accordance with
established principles of stock compensation valuation, shall be allocated among
Options, Restricted Stock Awards, and Performance Awards in the ratios described
below:

  (i)   For Named Executive Officers, Executive Management Employees, and Senior
Management Employees: 25% as Options, 25% as Restricted Stock Awards, and 50% as
Performance Awards;     (ii)   For Key Management Employees: 34% as Options, 33%
as Restricted Stock Awards and 33% as Performance Awards; and     (iii)  
Notwithstanding (i) and (ii), one-year and two-year Performance Awards made on
or before September 1, 2004, pursuant to Section 8.3(a) of the Plan shall be
excluded in the determination of such ratio of values.

          (b) Effective for Awards made on or after June 13, 2008, aggregate
Awards for Named Executive Officers may be allocated among Options, Restricted
Stock Awards, and Performance Awards in various ratios as determined in the sole
discretion of the Administrator; and aggregate Awards for Executive Management
Employees, Senior Management Employees, and Key Management Employees may be
allocated among Options, Restricted Stock Awards, Performance Awards, and
Restricted Stock Units in various ratios as determined in the sole discretion of
the Administrator.
          (c) Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.
     3.2. Provisions Applicable to Section 162(m) Participants.

  (a)   The Administrator, in its discretion, may determine whether an Award is
to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code.     (b)   Notwithstanding anything in the Plan
to the contrary, the Administrator may grant any Award to a Section 162(m)
Participant, including Restricted Stock the restrictions with respect to which
lapse upon the attainment of performance goals which are related to one or more
of the Performance Criteria and any Performance Award described in Article VIII
that becomes payable upon the attainment of performance goals which are related
to one or more of the Performance Criteria.     (c)   To the extent necessary to
comply with the performance-based compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Articles VII and VIII which may be granted to one or more Section 162(m)
Participants, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Administrator shall, in writing, (i) select the Performance
Criteria applicable to the fiscal year or other designated fiscal period or
period of service, (ii) establish the various performance targets, in terms of
an objective formula or standard, and amounts of such Awards, as applicable,
which may be earned for such fiscal year or other designated fiscal period or
period of service, and (iii) specify the relationship between Performance
Criteria and the performance targets and the amounts of such Awards, as
applicable, to be earned by each Section 162(m) Participant for such fiscal year
or other designated fiscal period or period of service. Following the completion
of each fiscal year or other designated fiscal period or

5



--------------------------------------------------------------------------------



 



      period of service, the Administrator shall certify in writing whether the
applicable performance targets have been achieved for such fiscal year or other
designated fiscal period or period of service. In determining the amount earned
by a Section 162(m) Participant, the Administrator shall have the right to
reduce (but not to increase) the amount payable at a given level of performance
to take into account additional factors that the Administrator may deem relevant
to the assessment of individual or corporate performance for the fiscal year or
other designated fiscal period or period of service.

  (d)   Furthermore, notwithstanding any other provision of the Plan or any
Award which is granted to a Section 162(m) Participant and is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall be subject to any additional limitations set forth in Section
162(m) of the Code (including any amendment to Section 162(m) of the Code) or
any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the
extent necessary to conform to such requirements.

     3.3. Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
     3.4. Consideration. In consideration of the granting of an Award under the
Plan, the Holder shall agree, in the Award Agreement, to remain in the employ of
the Company or any Subsidiary for a period of at least one year (or such shorter
period as may be fixed in the Award Agreement or by action of the Administrator
following grant of the Award) after the Award is granted.
     3.5. At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Holder and the Company and any Subsidiary.
     3.6. Prohibition on Repricing. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or cancel outstanding Options
in exchange for cash, other awards or Options with an exercise price that is
less than the exercise price of the original Options without shareholder
approval. Notwithstanding shareholder approval, to the extent that the Company
reasonably determines that any repriced, replaced or re-granted Option may
constitute a deferral of compensation under Section 409A of the Code, the Option
must be accompanied by a written agreement setting forth the terms and
conditions required to comply with the provisions of Section 409A of the Code.
ARTICLE IV.
GRANTING OF OPTIONS TO EMPLOYEES
     4.1. Eligibility. Any Management Participant selected by the Administrator
shall be eligible for grant of an Option to purchase a number of shares of
Common Stock determined by the Administrator, subject to the Award Limit.
     4.2. Granting of Options to Employees.

  (a)   The Administrator shall from time to time, in its absolute discretion,
and subject to applicable limitations of the Plan:

6



--------------------------------------------------------------------------------



 



  (i)   Determine which Management Participants (including but not limited to
Employees who have previously received Awards under the Plan) shall be granted
Options;     (ii)   Subject to the Award Limit, determine the number of shares
to be subject to such Options granted to the selected Employees;     (iii)  
Determine whether such Options are to qualify as performance-based compensation
as described in Section 162(m)(4)(C) of the Code; and     (iv)   Determine the
terms and conditions of such Options, consistent with the Plan; provided,
however, that the terms and conditions of Options intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall include, but not be limited to, such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.

  (b)   Upon the selection of an Employee to be granted an Option, the
Administrator shall instruct the Secretary of the Company to issue the Option
and may impose such conditions on the grant of the Option as it deems
appropriate.

     4.3. Options in Lieu of Cash Compensation. Options may be granted under the
Plan to Employees in lieu of cash bonuses which would otherwise be payable to
such Employees, pursuant to such policies which may be adopted by the
Administrator from time to time.
ARTICLE V.
TERMS OF OPTIONS
     5.1. Option Price. The price per share of the shares subject to each Option
granted to Employees shall be set by the Administrator; provided, however, that
such price shall be no less than 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted.
     5.2. Option Term. The term of an Option granted to an Employee shall be
five years from the date the Option is granted. The Administrator may extend the
term of any outstanding Option in connection with any Termination of Employment
of the Holder, or amend any other term or condition of such Option relating to
such a termination.
     5.3. Option Vesting.

  (a)   An Option granted to an Employee shall vest in the Holder as follows:  
      25% of the shares subject to an Option shall become vested on each of the
first four anniversaries of the grant date. (Thus, for example, if an option to
purchase 400 shares is granted as of May 1, 2004, the Holder shall be entitled
to exercise as to 100 shares on May 1, 2005; an additional 100 shares on May 1,
2006; an additional 100 shares on May 1, 2007; and the final 100 shares on
May 1, 2008.) Rights that do not vest shall be forfeited.         At any time
after grant of an Option, the Administrator may, in its sole and absolute
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which an Option granted to an Employee vests.     (b)   No
portion of an Option granted to an Employee which is unexercisable at
Termination of Employment shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Option.

     5.4. Substitute Awards. Notwithstanding the foregoing provisions of this
Article V to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, that the excess of:

7



--------------------------------------------------------------------------------



 



  (a)   The aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award; over     (b)   The
aggregate exercise price thereof does not exceed the excess of:     (c)   The
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company; over    
(d)   The aggregate exercise price of such shares.

ARTICLE VI.
EXERCISE OF OPTIONS
     6.1. Partial Exercise. An exercisable Option may be exercised in whole or
in part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.
     6.2. Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his or her office:

  (a)   A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;     (b)   Such representations and
documents as the Administrator, in its absolute discretion, deems necessary or
advisable to effect compliance with all applicable provisions of the Securities
Act and any other federal or state securities laws or regulations. The
Administrator may, in its absolute discretion, also take whatever additional
actions it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates and issuing stop-transfer
notices to agents and registrars;     (c)   In the event that the Option shall
be exercised pursuant to Section 10.1 by any person or persons other than the
Holder, appropriate proof of the right of such person or persons to exercise the
Option; and     (d)   Full cash payment to the Secretary of the Company for the
shares with respect to which the Option, or portion thereof, is exercised.
However, the Administrator may, in its discretion, (i) allow payment, in whole
or in part, through the delivery of             shares of Common Stock which
have been owned by the Holder for at least six months, duly endorsed for
transfer to the Company with a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Option or exercised portion thereof;
(ii) allow payment, in whole or in part, through the surrender of shares of
Common Stock then issuable upon exercise of the Option having a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof; (iii) allow payment, in whole or in
part, through the delivery of a notice that the Holder has placed a market sell
order with a broker with respect to shares of Common Stock then issuable upon
exercise of the Option, and that the broker pays a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price; or (iv) allow payment through any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii).

     6.3. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

  (a)   The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

8



--------------------------------------------------------------------------------



 



  (b)   The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;     (c)   The obtaining of any approval or other clearance from any
state or federal governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;     (d)   The lapse
of such reasonable period of time following the exercise of the Option as the
Administrator may establish from time to time for reasons of administrative
convenience; and     (e)   The receipt by the Company of full payment for such
shares, including payment of any applicable withholding tax, which in the
discretion of the Administrator may be in the form of consideration used by the
Holder to pay for such shares under Section 6.2(d).

     The Company may enter into a contract with an independent administrative
services provider to perform recordkeeping, custodial and other administrative
services with respect to the Plan and shares issued under the Plan. Additional
or different conditions than those enumerated in (a) through (e) above may be
imposed as a result of that contract, and such conditions are incorporated by
reference in the Plan.
     6.4. Rights as Shareholders. Holders shall not be, nor have any of the
rights or privileges of, shareholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.
     6.5. Ownership and Transfer Restrictions. The Administrator, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Award Agreement and may be referred to on the certificates evidencing such
shares.
     6.6. Additional Limitations on Exercise of Options. Holders may be required
to comply with any timing or other restrictions with respect to the settlement
or exercise of an Option, including a window-period limitation, as may be
imposed in the discretion of the Administrator.
ARTICLE VII.
AWARD OF RESTRICTED STOCK
     7.1 Eligibility.

  (a)   Any Management Participant selected by the Administrator shall be
eligible for grant of a number of shares of Restricted Stock determined by the
Administrator, subject to the Award Limit.     (b)   An Employee who is newly
hired or newly promoted into a Management Participant position may, in the sole
discretion of the Company’s Chief Executive Officer, be awarded up to 10,000
shares of Restricted Stock; provided, however, that (i) all such awards in any
fiscal year may not exceed 50,000 shares of Restricted Stock, (ii) the combined
total of shares of Restricted Stock issued in any fiscal year pursuant to part
(a) of this Section 7.1 and this part (b) shall not exceed the Award Limit, and
(iii) all such grants to any Named Executive Officer or Executive Management
Employee (including but not limited to the Company’s executive officers as
determined under the applicable rules of the Securities and Exchange Commission)
must be approved by the Administrator.     (c)   Up to 30,000 shares of
Restricted Stock may, as the Company’s Chief Executive Officer determines, be
awarded in each fiscal year of the Company to Employees not eligible under part
(a) of this Section 7.1.

     7.2. Award of Restricted Stock.

9



--------------------------------------------------------------------------------



 



  (a)   The Administrator may from time to time, in its absolute discretion:

  (i)   Determine which Management Participants (including but not limited to
Employees who have previously received Awards under the Plan) shall be granted
Restricted Stock; and     (ii)   Determine the terms and conditions applicable
to such Restricted Stock, consistent with the Plan; provided, that rights to
Restricted Stock shall vest as follows:

  (A)   For Restricted Stock Awards granted prior to June 13, 2008:

  •   For Named Executive Officers, Executive Management Employees, and Senior
Management Employees, 25% shall vest on the third anniversary of the Restricted
Stock Award date; an additional 25% shall vest on the fourth anniversary of the
Restricted Stock Award date; and an additional 50% shall vest on the fifth
anniversary of the Restricted Stock Award date; and     •   For Key Management
Employees, 100% shall vest on the third anniversary of the Restricted Stock
Award date.

  (B)   For Restricted Stock Awards granted on or after June 13, 2008:

  •   For the Named Executive Officers, 25% shall vest on the third anniversary
of the Restricted Stock Award date, an additional 25% shall vest on the fourth
anniversary of the Restricted Stock Award date, and an additional 50% shall vest
on the fifth anniversary of the Restricted Stock Award date; and     •   For
Executive Management Employees, Senior Management Employees, and Key Management
Employees, 50% shall vest on the third anniversary of the Restricted Stock Award
date and additional 50% shall vest on the fourth anniversary of the Restricted
Stock Award date.

     Rights that do not vest shall be forfeited.

  (b)   Upon the selection of a Management Participant to be awarded Restricted
Stock, the Administrator shall instruct the Secretary of the Company to issue
such Restricted Stock and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate.     (c)   The Company’s Chief
Executive Officer may from time to time, in his/her absolute discretion:

  (i)   Determine which newly hired or newly promoted Management Participants
shall be granted up to 10,000 shares of Restricted Stock, subject to the
requirements of Section 7.1(b); and     (ii)   Determine the terms and
conditions applicable to such Restricted Stock, consistent with the Plan;
provided, that —

  (A)   For Restricted Stock Awards granted prior to June 13, 2008, rights to
such Restricted Stock issued to Key Management Employees shall become 100%
vested on the third anniversary of the Restricted Stock Award date, and rights
to such Restricted Stock issued to Named Executive Officers, Executive
Management Employees, and Senior Management Employees shall become 25% vested on
the third anniversary of the Restricted Stock Award date, an additional 25%
vested on the fourth anniversary of the Restricted Stock Award date, and an
additional 50% vested on the fifth anniversary of the Restricted Stock Award
date; and     (B)   For Restricted Stock Awards granted on or after June 13,
2008:

10



--------------------------------------------------------------------------------



 



  •   For the Named Executive Officers, 25% shall vest on the third anniversary
of the Restricted Stock Award date, an additional 25% shall vest on the fourth
anniversary of the Restricted Stock Award date, and an additional 50% shall vest
on the fifth anniversary of the Restricted Stock Award date; and     •   For
Executive Management Employees, Senior Management Employees, and Key Management
Employees, 50% shall vest on the third anniversary of the Restricted Stock Award
date and additional 50% shall vest on the fourth anniversary of the Restricted
Stock Award date.         Rights that do not vest shall be forfeited.

  (d)   The Company’s Chief Executive Officer may from time to time, in his/her
absolute discretion:

  (i)   Determine which other Employees shall be granted shares of Restricted
Stock; and     (ii)   Determine the terms and conditions applicable to such
Restricted Stock, consistent with the Plan; provided, that —

  (A)   For Restricted Stock Awards granted prior to June 13, 2008, rights to
such Restricted Stock to other Employees shall become 100% vested on the third
anniversary of the Restricted Stock Award date; and     (B)   For Restricted
Stock Awards granted on or after June 13, 2008, rights to such Restricted Stock
to other Employees shall become 50% vested on the third anniversary of the
Restricted Stock Award date and an additional 50% shall vest on the fourth
anniversary of the Restricted Stock Award date.         Rights that do not vest
shall be forfeited.

  (e)   Upon the selection of an Employee to be awarded Restricted Stock, the
Administrator shall instruct the Secretary of the Company to issue such
Restricted Stock and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate.     (f)   When determining the terms
and conditions applicable to Restricted Stock, consistency with the grants being
covered by Section 83 of the Code and exempt from Section 409A of the Code,
where applicable, shall be followed.

     7.3. Rights as Shareholders. Subject to Section 7.4, upon delivery of the
shares of Restricted Stock (other than restricted stock units) to the escrow
holder pursuant to Section 7.6, the Holder shall have, unless otherwise provided
by the Administrator, all the rights of a shareholder with respect to said
shares, subject to the restrictions in his or her Award Agreement, including the
right to vote and receive all dividends and other distributions paid or made
with respect to the shares; provided, however, that in the discretion of the
Administrator, any extraordinary distributions with respect to the Common Stock
shall be subject to the restrictions set forth in Section 7.4.
     7.4. Restrictions. All shares of Restricted Stock issued under the Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided that,
except with respect to shares of Restricted Stock granted to Section 162(m)
Participants and intended to be “performance-based” compensation under Section
162(m) of the Code, by action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, remove any or all of the restrictions imposed by the terms of the
Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

11



--------------------------------------------------------------------------------



 



     If no consideration was paid by the Holder upon issuance, a Holder’s rights
in unvested Restricted Stock shall lapse, and such Restricted Stock shall be
surrendered to the Company without consideration, upon Termination of Employment
with the Company; provided, however, that the Administrator in its sole and
absolute discretion may provide that such rights shall not lapse in the event of
a Termination of Employment without good cause or following any Change in
Control of the Company or because of the Holder’s retirement, or otherwise.
     7.5. Repurchase of Restricted Stock. If consideration was paid by the
Holder upon issuance, the Administrator shall provide in the terms of each
individual Award Agreement that the Company shall have the right to repurchase
from the Holder the Restricted Stock then subject to restrictions under the
Award Agreement immediately upon a Termination of Employment between the Holder
and the Company, at a cash price per share equal to the price paid by the Holder
for such Restricted Stock; provided, however, that the Administrator in its sole
and absolute discretion may provide that no such right of repurchase shall exist
in the event of a Termination of Employment following a “change of ownership or
control” (within the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or
any successor regulation thereto) of the Company or because of the Holder’s
death, Permanent Disability or retirement; provided, further, that, except with
respect to shares of Restricted Stock granted to Section 162(m) Participants,
the Administrator in its sole and absolute discretion may provide that no such
right of repurchase shall exist in the event of a Termination of Employment
without cause or following any Change in Control of the Company or because of
the Holder’s retirement, or otherwise.
     7.6. Escrow. The Secretary of the Company or such other escrow holder as
the Administrator may appoint shall retain physical custody of each certificate
representing Restricted Stock and shall credit such stock to a separate
restricted account until all of the restrictions imposed under the Award
Agreement with respect to such shares expire or shall have been removed.
Additionally, the Company may enter into a contract with an independent
administrative services provider to perform recordkeeping, custodial and other
administrative services with respect to the Plan and shares issued under the
Plan. Terms and conditions in addition to those enumerated in the Award
Agreement may be imposed as a result of that contract, and such conditions are
incorporated by reference in the Plan and in any such Award Agreement.
     7.7. Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator shall cause a legend or legends to
be placed on certificates representing shares of Restricted Stock, or shall
appropriately mark any account to which shares of Restricted Stock are credited,
which legend or legends shall make appropriate reference to the conditions
imposed thereby.
     7.8. Section 83(b) Election. If a Holder makes an election under Section
83(b) of the Code, or any successor section thereto, to be taxed with respect to
the Restricted Stock as of the date of transfer of the Restricted Stock rather
than as of the date or dates upon which the Holder would otherwise be taxable
under Section 83(a) of the Code, the Holder shall deliver a copy of such
election to the Company immediately after filing such election with the Internal
Revenue Service, together with any tax withholding required by the Company under
Section 10.5.
ARTICLE VIII.
PERFORMANCE AWARDS
     8.1. Any Management Participant selected by the Administrator shall be
eligible for grant of a Performance Award determined by the Administrator,
subject to the Award Limit.
     8.2. Performance Awards.

  (a)   Any Management Participant selected by the Administrator may be granted
one or more Performance Awards. The number of shares of Common Stock issuable
under such Performance Awards may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. In making such
determinations, the Administrator shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Employee.

12



--------------------------------------------------------------------------------



 



  (b)   In making any decisions as to the Employees to whom Performance Awards
shall be made and as to the amount of each such award, the Committee shall take
into account such factors as the duties and responsibilities of the respective
Employees, their present and potential contributions to the success of the
Company, and the financial success of the Company during the year. Not later
than 90 days after commencement of each fiscal year with respect to which
Performance Awards may be made, the Committee shall establish targeted group
allocations and targeted financial results, and may establish targeted
individual allocations, for that year. Actual Performance Awards for such fiscal
year shall be based on the attainment of specified types and combinations of
performance measurement criteria, which may differ as to various Employees or
classes thereof, and from time to time. Such criteria may include, without
limitation, (i) the attainment of certain performance levels by, and measured
against objectives of, the Company, the individual Employee, and/or a group of
Employees, (ii) net income growth, (iii) increases in operating efficiency, (iv)
completion of specified strategic actions, (v) the recommendation of the Chief
Executive Officer, and (vi) such other factors as the Committee shall deem
important in connection with accomplishing the purposes of the Plan, provided
that any relevant decisions shall be made in its own discretion solely by the
Committee. However, no Employee or group of Employees shall receive an actual
Performance Award greater than the applicable targeted individual allocation (if
any) or group allocation for a given year, unless due to extraordinary
circumstances the Committee deems it appropriate (in its sole discretion) to
make allocations to one or more Employees or groups of Employees in excess of
his/their targeted individual award(s).     (c)   The maximum amount of any
Performance Award granted to a Participant under this Article VIII during any
fiscal year of the Company shall not exceed the Award Limit with respect to any
fiscal year of the Company. Unless otherwise specified by the Administrator at
the time of grant, the Performance Criteria applicable to a Section 162(m)
Participant shall be determined on the basis of generally accepted accounting
principles.

     8.3. Term. The term of each Performance Award shall be a period of three
successive fiscal years of the Company; provided that —

  (a)   Following the Effective Date, on a one-time basis, the Administrator may
also grant Performance Awards for one and two year periods (i.e. for the one
year period ending April 30, 2005 and for the two year period ending April 29,
2006.     (b)   At any time after the end of the first fiscal quarter within a
Performance Award term, but before the beginning of the last fiscal year of such
term, the Administrator may grant a Performance Award for the term to any
employee hired after the beginning of the term, or any employee who did not
previously receive a Performance Award for such term but subsequently was
promoted, and whose new responsibilities the Administrator determines to merit
such an award.

     8.4. Disposition Upon Termination of Employment. A Performance Award is
payable only while the Holder is an Employee; provided, however, that the
Administrator in its sole and absolute discretion may provide for payment of a
Performance Award, in whole or in part, following a Termination of Employment
without good cause, or following a Change in Control of the Company, or because
of the Holder’s retirement, death or Permanent Disability, or otherwise.
Performance Awards shall be paid no later than 75 days following the Company’s
fiscal year, in which the term of the Performance Award is complete (i.e., the
Performance Award vests). If a Holder should die prior to the end of the term(s)
of one or more Performance Awards in circumstances where the Administrator
provides for payment of such Performance Award(s), then (in lieu of payment at
the end of the Performance Award term(s)), subject to approval of the
Administrator, the personal representative of the Holder’s estate may request
payment of 35% of the maximum Performance Award if the Holder’s last day of
active employment occurred during the first half of the term or 50% of the
maximum Performance Award if the Holder’s last day of active employment occurred
during the second half of the term.
ARTICLE IX.
ADMINISTRATION

13



--------------------------------------------------------------------------------



 



     9.1. Compensation Committee. The Compensation Committee (or another
committee or a subcommittee of the Board assuming the functions of the Committee
under the Plan) shall consist solely of two or more Independent Directors
appointed by and holding office at the pleasure of the Board, each of whom is
both a “non-employee director” as defined by Rule 16b-3 and an “outside
director” for purposes of Section 162(m) of the Code.
     9.2. Duties and Powers of the Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and the Award Agreements, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the Holder of the Award that is the
subject of any such Award Agreement are not affected adversely. Any such grant
or award under the Plan need not be the same with respect to each Holder.
     9.3. Professional Assistance; Good Faith Actions. All expenses and
liabilities which members of the Administrator incur in connection with the
administration of the Plan shall be borne by the Company. The Administrator may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Administrator, the Company and the
Company’s officers and directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Administrator or the Board in
good faith shall be final and binding upon all Holders, the Company and all
other interested persons. No members of the Administrator or Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or Awards, and all members of the Administrator
and the Board shall be fully protected by the Company in respect of any such
action, determination or interpretation.
     9.4. Delegation of Authority to Grant Awards. The Committee may, but need
not, delegate from time to time some or all of its authority to grant Awards
under the Plan and administer the Plan as to such Awards to a committee
consisting of one or more members of the Committee or of one or more officers of
the Company; provided, however, that the Committee may not delegate its
authority to grant Awards to individuals (a) who are subject on the date of the
grant to the reporting rules under Section 16(a) of the Exchange Act, (b) who
are Section 162(m) Participants, or (c) who are officers of the Company who are
delegated authority by the Committee hereunder. Any delegation hereunder shall
be subject to the restrictions and limits that the Committee specifies at the
time of such delegation of authority and may be rescinded at any time by the
Committee. At all times, any committee appointed under this Section 9.4 shall
serve in such capacity at the pleasure of the Committee.
ARTICLE X.
MISCELLANEOUS PROVISIONS
     10.1. Transferability of Awards.

  (a)   Except as provided in Section 10.1(b):

  (i)   No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed.     (ii)  
No Award or interest or right therein shall be liable for the debts, contracts
or engagements of the Holder or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.    
(iii)   During the lifetime of the Holder, only he or she may exercise an Option
(or any portion thereof) granted to him or her under the Plan, unless it has
been disposed of with the consent of the

14



--------------------------------------------------------------------------------



 



      Administrator pursuant to a DRO. After the death of the Holder, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Award Agreement, be
exercised by his or her personal representative or by any person empowered to do
so under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

  (b)   Notwithstanding Section 10.1(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Option to any one or
more Permitted Transferees (as defined below), subject to the following terms
and conditions:

  (i)   an Option transferred to a Permitted Transferee shall not be assignable
or transferable by the Permitted Transferee other than by will or the laws of
descent and distribution;     (ii)   an Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Option as applicable to the original Holder (other than the
ability to further transfer the Option); and     (iii)   the Holder and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer.

     For purposes of this Section 10.1(b), “Permitted Transferee” shall mean,
with respect to a Holder, any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Holder’s household
(other than a tenant or employee), a trust in which these persons (or the
Holder) control the management of assets, and any other entity in which these
persons (or the Holder) own more than fifty percent of the voting interests, or
any other transferee specifically approved by the Administrator after taking
into account any state or federal tax or securities laws applicable to
transferable Options.
     10.2. Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 10.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator. However, without approval of the Company’s shareholders given
within 12 months before or after the action by the Administrator, no action of
the Administrator may, except as provided in Section 10.3, increase the limits
imposed in Section 2.1 on the maximum number of shares which may be issued under
the Plan. No amendment, suspension or termination of the Plan shall, without the
consent of the Holder, alter or impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides. No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and in no event after May 1, 2014.
     10.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

  (a)   Subject to Section 10.3(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:

15



--------------------------------------------------------------------------------



 



  (i)   The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and adjustments of the Award
Limit);     (ii)   The number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and     (iii)   The grant
or exercise price with respect to any Award.

  (b)   Subject to Section 10.3(c) and 10.3(e), in the event of any transaction
or event described in Section 10.3(a), any Change in Control, any Corporate
Transaction or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations or
accounting principles, the Administrator, in its sole and absolute discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Holder’s request, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

  (i)   To provide for either the purchase of any such Award for an amount of
cash equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;  
  (ii)   To provide that the Award cannot vest, be exercised or become payable
after such event;     (iii)   To provide that such Award shall be exercisable as
to all shares covered thereby, notwithstanding anything to the contrary in
Section 5.3 or 5.4 or the provisions of such Award;     (iv)   To provide that
such Award be assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices; and     (v)   To make adjustments in the number and type of
shares of Common Stock (or other securities or property) subject to outstanding
Awards, and in the number and kind of outstanding Restricted Stock and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future.     (vi)   To provide that, for a
specified period of time prior to such event, the restrictions imposed under an
Award Agreement upon some or all shares of Restricted Stock may be terminated,
and some or all shares of such Restricted Stock may cease to be subject to
repurchase under Section 7.5 or forfeiture under Section 7.4 after such event.

  (c)   Notwithstanding any other provision of the Plan, immediately prior to
any Change in Control or Corporate Transaction:

  (i)   Any Option Awards that are in effect but not yet vested shall be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in Section 5.3 or 5.4 or the provisions of such Awards, and Option
Holders shall be permitted to exercise such Options prior to such Change in
Control or Corporate Transaction;

16



--------------------------------------------------------------------------------



 



  (ii)   Any Awards of Restricted Stock that are in effect but not yet vested
shall vest as to all shares covered thereby, notwithstanding anything to the
contrary in Section 7.2 or the provisions of such Awards; the restrictions
imposed under Award Agreements as to such Restricted Stock shall be terminated;
and all             shares of such Restricted Stock shall cease to be subject to
repurchase under Section 7.5 or forfeiture under Section 7.4; and     (iii)  
Any Performance Awards for unexpired terms shall be paid as if the term thereof
were complete, based on the best financial information available to the Company
of the Company’s performance as of the close of business on the day immediately
preceding the Change in Control or Corporate Transaction; provided, however,
that in determining whether and to what extent Performance Criteria of such
Performance Awards have been satisfied, where such Performance Criteria are
based on results that accumulate over the term of such Awards or over one year
of such term (e.g., earnings per share), the performance requirement of such
Performance Criteria shall be prorated in accordance with the portion of the
term or year that occurred prior to the Change in Control or Corporate
Transaction.

  (d)   Subject to Sections 10.3(e), 3.2 and 3.3, the Administrator may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.     (e)   With respect to Awards which are granted to Section
162(m) Participants and are intended to qualify as performance-based
compensation under Section 162(m)(4)(C), no adjustment or action described in
this Section 10.3 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause such Award to fail to so
qualify under Section 162(m)(4)(C), or any successor provisions thereto.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under Section
16 or violate the exemptive conditions of Rule 16b-3 unless the Administrator
determines that the Award is not to comply with such exemptive conditions. The
number of shares of Common Stock subject to any Award shall always be rounded up
to the next whole number.     (f)   The existence of the Plan, the Award
Agreement and the Awards granted hereunder shall not affect or restrict in any
way the right or power of the Company or the shareholders of the Company to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

     10.4. Approval of Plan by Shareholders. The Plan will be submitted for the
approval of the Company’s shareholders within four months after the date of the
Board’s initial adoption of the Plan. Awards may be granted or awarded prior to
such shareholder approval, provided that such Awards shall not be exercisable or
payable, nor shall such Awards vest, prior to the time when the Plan is approved
by the shareholders, and provided further that if such approval has not been
obtained at the end of said four-month period, all Awards previously granted or
awarded under the Plan shall thereupon be canceled and become null and void. In
addition, if the Board determines that Awards which may be granted to Section
162(m) Participants should continue to be eligible to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code, the
Performance Criteria must be disclosed to and approved by the Company’s
shareholders no later than the first shareholder meeting that occurs in the
fifth year following the year in which the Company’s shareholders previously
approved the Performance Criteria.
     10.5. Tax Withholding. The Company shall be entitled to require payment in
cash or deduction from other compensation payable to each Holder of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting, exercise or payment of any Award or in consequence of
Holder’s making a Section 83(b) election pursuant to Section 7.8. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement allow such Holder to elect to have the Company withhold shares of
Common Stock otherwise issuable

17



--------------------------------------------------------------------------------



 



under such Award (or allow the return of shares of Common Stock) having a Fair
Market Value equal to the sums required to be withheld. Notwithstanding any
other provision of the Plan, the number of shares of Common Stock which may be
withheld with respect to the issuance, vesting, exercise or payment of any Award
(or which may be repurchased from the Holder of such Award within six months
after such shares of Common Stock were acquired by the Holder from the Company)
in order to satisfy the Holder’s federal and state income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal and
state tax income and payroll tax purposes that are applicable to such
supplemental taxable income.
     10.6. Forfeiture Provisions. Pursuant to its general authority to determine
the terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Holder to agree by separate written instrument, that (a)(i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of the Award, or upon the receipt or
resale of any Common Stock underlying the Award, must be paid to the Company,
and (ii) the Award shall terminate and any unexercised portion of the Award
(whether or not vested) shall be forfeited, if (b)(i) a Termination of
Employment occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (ii) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (iii) the Holder incurs a
Termination of Employment for cause.
     10.7. Right of Recapture. If at any time within one year after the date on
which an Employee exercises an Option, or on which Restricted Stock vests or on
which Common Stock was issued to an Employee pursuant to a Performance Award
(each of which events shall be a “realization event”), the Committee should
determine in its discretion that the Company has been materially harmed by the
Employee, whether such harm (a) results in the Employee’s termination or deemed
termination of employment for cause or (b) results from any activity of the
Employee determined by the Committee to be in competition with any activity of
the Company, or otherwise inimical, contrary or harmful to the interests of the
Company (including, but not limited to, accepting employment with or serving as
a consultant, adviser or in any other capacity to an entity that is in
competition with or acting against the interests of the Company), then any gain
realized by the Employee from the realization event shall be paid by the
Employee to the Company upon notice from the Company. Such gain shall be
determined as of the date of the realization event, without regard to any
subsequent change in the Fair Market Value of a share of Company Stock. The
Company shall have the right, to the maximum extent permitted by law, to offset
such gain against any amounts otherwise owed to the Employee by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement).
     10.8. Effect of Plan Upon Options and Compensation Plans.

  (a)   After adoption of the Plan by the Company’s shareholders, no new grants
or awards shall be made under the Company’s 1997 Restricted Share Plan, its 1997
Incentive Stock Option Plan, or its Further Amended and Restated 1993
Performance-Based Stock Plan. However, options, restricted stock, and
performance-based target awards granted under those plans before the Plan is
approved by the Company’s shareholders shall remain in effect in accordance with
their terms unless otherwise agreed between the Company and the holder of the
option, restricted stock, or performance-based target award.     (b)   Except as
provided in Section 10.8(a), the adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company or any Subsidiary.
Nothing in the Plan shall be construed to limit the right of the Company (a) to
establish any other forms of incentives or compensation for Employees of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including but not by way of limitation, the grant or assumption of
options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.

18



--------------------------------------------------------------------------------



 



     10.9. Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of shares of Common Stock and the
payment of money under the Plan or under Awards granted or awarded hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. Notwithstanding
anything in this Plan to the contrary, the Company, in its discretion, may amend
the Plan or any Award to cause the Plan and such Award to remain beyond the
scope of the types of compensatory arrangements that are subject to the
requirements of Section 409A of the Code or to otherwise comply with the
requirements of Section 409A. If any amendment to the Plan or any provision of
an Award would cause the Employee to be subject to a tax penalty under
Section 409A of the Code, such amendment or provision shall be deemed modified
in such manner as to render the Plan or Award exempt from, or compliant with,
the requirements of Section 409A and to effectuate as nearly as possible the
original intention of the Company.
     10.10. Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.
     10.11. Separability of Provisions. If any provision of the Plan is held to
be invalid or unenforceable, the other provisions of the Plan shall not be
affected but shall be applied as if the invalid or unenforceable provision had
not been included in the Plan.
     10.12. Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Michigan without regard to conflicts of laws thereof.
ARTICLE XI
RESTRICTED STOCK UNITS
     This Article XI shall become effective as of June 13, 2008.
     11.1 Eligibility.
     (a) Any Executive Management Employee, Senior Management Employee, or Key
Management Employee selected by the Administrator shall be eligible for a grant
of a number of Restricted Stock Units determined by the Administrator, subject
to the Award Limit.
     (b) An Employee who is newly hired or newly promoted into a position as an
Executive Management Employee, Senior Management Employee, or Key Management
Employee may, in the sole discretion of the Company’s Chief Executive Officer,
be awarded up to 10,000 Restricted Stock Units; provided, however, that all such
grants to any Named Executive Officer or Executive Management Employee
(including but not limited to the Company’s executive officers as determined
under the applicable rules of the Securities and Exchange Commission) must be
approved by the Administrator.
     (c) Up to 30,000 Restricted Stock Units may, as the Company’s Chief
Executive Officer determines, be awarded in each fiscal year of the Company to
Employees not eligible under part (a) of this Section 11.1; provided, however,
that Named Executive Officers shall not be eligible to receive Restricted Stock
Units.
     11.2. Award of Restricted Stock Units.
     (a) The Administrator may from time to time, in its absolute discretion:
     (i) Determine which Executive Management Employees, Senior Management
Employees, and Key Management Employees (including, but not limited to,
Employees who have previously received Awards under the Plan) shall be granted
Restricted Stock Units; and

19



--------------------------------------------------------------------------------



 



     (ii) Determine the terms and conditions applicable to such Restricted Stock
Units, consistent with the Plan; provided, that rights to 50% of the Restricted
Stock Units shall vest on the third anniversary of the Restricted Stock Unit
Award date and rights to the remaining 50% shall vest on the fourth anniversary
of the Restricted Stock Unit Award date.
     (b) The Company’s Chief Executive Officer may from time to time, in his/her
absolute discretion:
     (i) Determine which newly hired or newly promoted Executive Management
Employee, Senior Management Employee, or Key Management Employee shall be
granted up to 10,000 Restricted Stock Units, subject to the requirements of
Section 11.1(b); and
     (ii) Determine the terms and conditions applicable to such Restricted Stock
Units, consistent with the Plan; provided, that rights to 50% of the Restricted
Stock Units shall vest on the third anniversary of the Restricted Stock Unit
Award date and rights to the remaining 50% shall vest on the fourth anniversary
of the Restricted Stock Unit Award date.
     (c) The Company’s Chief Executive Officer may from time to time, in his/her
absolute discretion:
     (i) Determine which other Employees shall be granted Restricted Stock
Units; and
     (ii) Determine the terms and conditions applicable to such Restricted Stock
Units, consistent with the Plan; provided, that 50% of the rights to Restricted
Stock Units issued to other Employees shall vest on the third anniversary of the
Restricted Stock Unit Award date and an additional 50% shall vest on the fourth
anniversary of the Restricted Stock Unit Award date.
     11.3. Additional Vesting Rules. A Holder’s rights in unvested Restricted
Stock Units shall lapse and such Restricted Stock Units shall be eliminated as
bookkeeping credits (as defined in Section 11.4) by the Company (without
consideration), upon the Employee’s Termination of Employment; provided,
however, that the Administrator in its sole and absolute discretion may provide
that such rights shall not lapse in the event of a Termination of Employment
without good cause or following any Change in Control of the Company or because
of the Holder’s retirement or otherwise. Rights that do not vest shall be
forfeited.
     11.4. Definition, Operation and Payout. For purposes of this Plan, a
Restricted Stock Unit is a unit of measurement represented by a bookkeeping
credit. In the event that a Restricted Stock Unit becomes vested with respect to
an Employee, that Employee shall be paid a cash lump sum from the Company, no
later than 75 days following the end of the Company’s fiscal year in which the
Restricted Stock Unit Award vests, in an amount that is equivalent to the Fair
Market Value of one share of Common Stock, measured as of the date of vesting,
for each Restricted Stock Unit that became vested. Subject to dividends paid
regarding unvested Restricted Stock Units only as provided in Section 11.5, in
no event shall a Restricted Stock Unit be paid in Common Stock or otherwise
entitle any Holder to any rights associated with the ownership of Common Stock.
     11.5. Dividends. A Holder of a Restricted Stock Unit shall be entitled to
receive cash for each unvested Restricted Stock Unit allocated to him or her as
a bookkeeping credit corresponding in amount and timing to any cash dividend
that is paid by the Company with respect to a share of Common Stock.

20